NONPRECEDENTIAL DISPOSITION                            
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted September 26, 2012
                                 Decided September 26, 2012

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 11‐2926

CONZALOS GLASCO,                                  Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Indiana,
                                                  South Bend Division.
      v.
                                                  No. 3:10‐cv‐92 JTM
LIEUTENANT LYLES, et al.
     Defendants‐Appellees.                        James T. Moody
                                                  Judge.



                                          O R D E R

        Indiana prisoner Conzalos Glasco appeals the grant of summary judgment against
him in his action under 42 U.S.C. § 1983, claiming that several guards at the Westville
Correctional Facility tormented and assaulted him while he was imprisoned there. We
affirm.

       In his verified complaint, Glasco alleged that the defendant guards kept him awake
at night by yelling into his cell, endangered him by telling other inmates that he was an
No. 11‐2926                                                                                Page 2

informant and child molester, placed him in an observation cell for days at a time (clothed
in only his underwear), and intentionally gave his mail to his enemies. He also recounted an
incident in which one guard punched him in the eye and added that the timely grievances
he filed about “everything”received no answers. 

       The defendants moved for summary judgment, arguing that Glasco did not exhaust
his administrative remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).
Westville has a two‐step formal grievance process: a prisoner must file a written grievance
with a grievance specialist and, if dissatisfied with the specialist’s response, appeal to the
grievance manager. The defendants attached an affidavit from Tim Bean, Westville’s
grievance specialist, stating that his search of Glasco’s records reflected the filing of a single
grievance, dated April 11, 2010, which was denied, and no appeal being taken. Glasco
responded by submitting copies of two letters he had sent to the Executive Director of Adult
Operations of the Indiana Department of Corrections—letters that, he maintained, were
functionally the equivalent of an appeal. He also repeated his charge that the prison officials
had never responded to other grievances he filed.

        The district court agreed with the defendants that Glasco failed to exhaust
administrative remedies, and granted summary judgment. The court noted, initially, that
Glasco’s grievance did not address several matters raised in this suit—namely, the incidents
of his mail being given to other inmates or his placement in an observation cell without
clothing. The court added that the record showed that he completed only the first step of the
grievance process but not the second: he did not file a formal appeal of his grievance to his
grievance manager.

        On appeal Glasco abandons any argument that he appealed the denial of his April 11
grievance and instead rehashes the merits of his § 1983 suit. Prisoners filing civil rights
suits, however, must first exhaust administrative remedies. 42 U.S.C. § 1997e(a); Pozo v.
McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). By failing in his opening brief to address the
district court’s conclusion that he did not exhaust administrative remedies, he has
abandoned any challenge to the district court’s ruling. Although pro se briefs are afforded
liberal construction, even pro se litigants must brief arguments in order to preserve them.
FED R. APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). In his reply
brief, Glasco does assert that he exhausted available administrative remedies by filing other
grievances that received no response, see, e.g., Lewis v. Washington, 300 F.3d 829, 833 (7th
Cir. 2002), but that contention belongs in his opening brief; arguments raised for the first
time in a reply brief are waived, United States v. Dabney, 498 F.3d 455, 460 (7th Cir. 2007).

       One final note: Glasco asked the district court for leave to proceed in forma pauperis,
but the court concluded that the three‐strikes provision of 28 U.S.C. § 1915(g) barred him
from IFP status. But strikes are not incurred for civil actions that are only partially dismissed,
No. 11‐2926                                                                               Page 3

see Turley v. Gaetz, 625 F.3d 1005, 1008–09 (7th Cir. 2010), as was the case with one of the
three civil actions that the court cited as strikes, Glasco v. Prulhiere, No. 1:08‐cv‐1711‐WTL‐
DML, 2009 WL 4680952 (S.D. Ind. Dec. 1, 2009) (granting summary judgment on issue that
survived screening). Our review of Glasco’s other legal actions does not reflect that he has
elsewhere incurred a third strike.

       Accordingly, the judgment is AFFIRMED. Glasco’s motion for the appointment of
appellate counsel is DENIED.